Citation Nr: 0902326	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for burn 
scars of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 0 percent (non-
compensable) evaluation for burn scars of the feet. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2006; the 
hearing transcript has been associated with the claims file.  
The Board remanded the case to the RO for further development 
in April 2006.  Development has been completed and the case 
is once again before the Board for review.

The Board had remanded the case for a VA examination to 
address whether a separate rating was warranted for 
peripheral neuropathy or other neurological manifestations 
secondary to the veteran's burn scars the feet.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In a September 2008 
supplemental statement of the case, the RO adjudicated and 
denied entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to service-
connected burn scars of the feet, as a separate issue.  38 
C.F.R. § 19.31 provides that in no case will a supplemental 
statement of the case be used to announce decisions of the 
agency of original jurisdiction on issues not previously 
addressed in the statement of the case, or to respond to a 
notice of disagreement on newly appealed issues that were not 
addressed in the statement of the case.  To the extent that 
the RO is adjudicating the issue of service connection for 
peripheral neuropathy of the feet as a separate issue, proper 
notice would be necessary.  However, the Board finds that 
consideration of any neurological manifestations related to 
the veteran's burn scars is proper in this increased rating 
case and may be rated in conjunction with the issue of 
entitlement to an increased rating currently on appeal.  



FINDINGS OF FACT

The veteran has residual burn scars which cover an area of 
1.5 centimeters in diameter on the dorsal aspect of the left 
foot and 2 centimeters on the dorsal aspect of the right 
foot.  The veteran's scars are not deep causing limited 
motion, unstable, or painful on examination, and do not 
result in limitation of function.  Burning dysesthesias and 
peripheral nerve disease are not shown to be related to the 
veteran's service-connected burn scars.


CONCLUSION OF LAW

The criteria for a compensable evaluation for burn scars of 
the feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801- 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA must meet statutory and regulatory VCAA notice and duty to 
assist requirements.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
In a June 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A May 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency with respect to timing of the notice by 
issuing corrective notice in May 2006.  The RO readjudicated 
the case in a September 2008 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was not provided pertinent information in 
accordance with Vazquez-Flores v. Peake in the VCAA notices 
cited above.  However, cumulatively, the veteran was informed 
of the necessity of providing medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notices 
informed the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic code(s); and provided examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in a February 2004 statement of the 
case.  The veteran has been afforded ample opportunity to 
submit additional evidence in support of his claim.  In his 
April 2004 substantive appeal, the veteran specifically cites 
relevant provisions from the Diagnostic Code pertaining to 
scars in contending that a higher evaluation is warranted.  
Based on the foregoing, the Board finds that the veteran has 
actual knowledge of the evidence he is required to submit in 
this case.

The veteran's service treatment records, VA treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.


B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation for an area or areas 
exceeding 12 square inches; and a 10 percent evaluation for 
an area or areas exceeding 6 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note (2).  

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation for an area or areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  
Scars that are in widely separated areas are separately rated 
and combined in accordance with § 4.25.  Id. at Note (1). A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Superficial and unstable scars are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id. at Note 
(1). A superficial scar is one not associated with underlying 
soft tissue damage.  Id. at Note (2).

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  A superficial scar as one not associated 
with underlying soft tissue damage.  Id. at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation.  Id. at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Diagnostic Codes 8520 - 8725 address ratings for paralysis of 
the peripheral nerves affecting the feet, neuritis, and 
neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8725 
(2008).

Service connection was granted on the basis of the veteran's 
service medical records and an October 1971 VA examination 
report.  The October 1971 examination report indicated that 
the veteran had superficial second degree burn scars on the 
dorsum of both feet subsequent to an injury in service.  The 
scar on the left foot was noted to be 3/4 inches; while the 
scar on the right foot was reported to be 1 x 3/4 inches. 

An August 2003 VA examination shows that skin turgor was 
normal in the feet. The veteran had an erythematous area on 
the bottom of the bilateral feet.  Photographs were attached.  
He had strong pedal pulses and strong radial pulses.  There 
was no neuropathy of the lower extremities.  The veteran had 
good pinprick and vibratory sensation of the toes, plantar 
and ankle area, and bilateral lower extremities.  The veteran 
complained of pain and discomfort on the soles of his feet, 
especially after standing for an extended period of time.  He 
did not have any underlying tissue loss of the lower 
extremities.  The feet were edematous in color, red, and the 
veteran complained of feeling like he had a sunburn on them.  
There was no breakdown of the skin tissue between the toes 
and no apparent underlying tissue loss.  There were no 
calluses at the bottom of the feet.  The veteran was 
diagnosed with residual burns to the lower extremities.  

A December 2003 VA treatment note shows that the veteran 
complained of pain and burning in the feet which he reported 
having since service.  He was assessed with non-insulin 
dependent diabetes mellitus, abnormal drying of the feet 
(xerosis), mild tinea pedis, and peripheral neuropathy with 
an autonomic component.  

During a January 2006 Board hearing, the veteran indicated 
that he had peripheral neuropathy due to the burns on his 
feet.  The Board remanded the case for a VA examination to 
determine if the veteran had any neurological manifestations 
related to his service-connected burn scars.  

A July 2006 VA neurological examination included a review of 
the claims file.  A physical examination shows that the skin 
was mildly hyperemic but non-tender on the soles of both 
feet.  The veteran was able to walk on the heels and toes 
without lower back pain.  A neurological examination was 
completed.  There was no evidence of tremor or dysmetria.  
Romberg's test was negative.  The veteran was able to balance 
on either foot and could tandem walk.  Deep tendon reflexes 
were somewhat diminished throughout with down-going toes.  
Motor strength was 5/5 in all distal muscle groups of the 
upper and lower extremities.  Sensory nerves were intact 
distally in the upper and lower extremities.  The veteran was 
diagnosed with burning dysesthesias in the soles of both feet 
of uncertain etiology.  The examiner noted a diagnosis of 
type 2 diabetes mellitus without complications.  The examiner 
stated in conclusion, that examination showed mild hyperemia 
of the soles of both feet but no tenderness or skin lesions.  
A neurological examination was normal.  The veteran also had 
uncomplicated type 2 diabetes mellitus, without evidence of 
neuropathy.  

An August 2006 VA examination of the feet included a review 
of the claims file. The examiner noted pertinent findings in 
the veteran's medical history.  The veteran complained of 
burning pain on the bottom of both feet.  Physical 
examination shows that the precise location of a residual 
superficial scar was on the dorsal aspect of the left and 
right foot.  The examiner indicated that the residual scars 
covered an area of 1.5 centimeters in diameter on the dorsal 
aspect of the left foot and of 2 centimeters on the dorsal 
aspect of the right foot.  There was erythema on the planter 
aspect of both feet in a moccasin-like distribution, for an 
area of approximately 25 centimeters in length and 9 
centimeters in width, with scaling and flaky dryness.  The 
veteran reported slight tenderness to the plantar aspect of 
both feet in no particular pattern.  The dorsal aspects of 
both feet were non-tender.  There was no adherence to 
underlying tissue, no frequent loss of skin covering or 
ulcerations, and no decreased function secondary to any 
superficial scars.  Color photographs of the bilateral feet 
were associated with the claims file.  The veteran was 
diagnosed with residuals of superficial second degree burns 
to the dorsum of the bilateral feet, and bilateral tinea 
pedis. 

VA treatment records include routine sensory examinations of 
the feet associated with the veteran's diabetes management.  
A May 2003 foot examination reflects normal sensation and 
circulation, without deformity.  A February 2005 foot 
examination indicated decreased sensation or circulation of 
the feet.  Foot examinations completed in April 2006, May 
2006, and August 2007 were normal.  A June 2008 foot 
examination shows that the veteran had a right foot ulcer; 
however, pedal pulses and sensation examination results were 
normal.  

VA treatment records dated from 2006 to 2007 show that the 
veteran complained of burning pain in the feet bilaterally.  
He was diagnosed with diabetes mellitus and peripheral nerve 
disease in May 2006.

The Board finds that a compensable evaluation is not 
warranted for burn scars of the bilateral feet.  

A compensable evaluation is not warranted under Diagnostic 
Codes 7801, 7802, or 7803, where medical evidence of record 
does not establish burn scars that are deep, causing limited 
motion; scars covering an 144 square inches or greater; or 
scars that are unstable.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, and 7803 (2008).  Burn scars of the feet 
are not shown to result in limitation of function.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).  VA examinations 
show that the veteran's burn scars are superficial; there is 
no indication of limitation of motion due to scar.  The 
August 2006 VA examination shows that residual scars cover an 
area of 1.5 centimeters in diameter on the dorsal aspect of 
the left foot and of 2 centimeters on the dorsal aspect of 
the right foot.  An August 2003 VA examination shows that the 
veteran had no breakdown of the skin tissue between the toes, 
and no underlying tissue loss.  There was no adherence to 
underlying tissue, no frequent loss of skin covering or 
ulcerations, and no decreased function secondary to any 
superficial scars shown during the August 2006 VA 
examination.

The Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 7804, where the veteran's 
scars are not shown to be painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Although the 
veteran has reported burning pain in the soles of the feet 
generally; this pain is not shown to be specific to the area 
of his service-connected burn scars on the dorsal aspect of 
the bilateral feet.  There was no tenderness shown on 
examination.  The July 2006 examination showed mild hyperemia 
of the soles of both feet but no tenderness.  The August 2006 
VA examination noted that the veteran had slight tenderness 
to the plantar aspect of both feet in no particular pattern; 
however, the dorsal aspects of both feet were non-tender.  
The Board notes that the veteran's burn scars are located on 
the dorsal aspect of the left and right foot.  In light of 
the foregoing, the Board finds that evidence does not 
establish scars that are painful on examination to warrant a 
compensable evaluation under Diagnostic Code 7804.

The Board finds that a higher evaluation is not warranted for 
paralysis of the peripheral nerves of the feet, neuritis, or 
neuralgia.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 
8725 (2008).  VA treatment records and VA examinations show 
that the veteran has complained of burning pain in the feet 
bilaterally.  The veteran had a May 2003 diagnosis of 
peripheral neuropathy with an autonomic component, and more 
recent VA treatment records reflect a diagnosis of peripheral 
nerve disease.  The Board, therefore, remanded the case for a 
neurological examination to determine if the veteran's 
neurological symptomatology was related to his burn scars.  
The July 2006 VA neurological examination reflects a 
diagnosis of burning dysesthesias in the soles of both feet 
of uncertain etiology.  The examiner noted, however, that the 
veteran's neurological examination was normal and he found no 
evidence of neuropathy.  Although the veteran has complained 
of burning pain on the soles of both feet, diagnoses of 
burning dysesthesias and peripheral nerve disease are not 
shown by competent evidence to be related to residual, 
superficial burn scars of the feet.  The Board notes that the 
veteran also has current diagnoses of xerosis and tinea pedis 
of the feet, unrelated to his service-connected burn scars.  
As medical evidence of record does not establish that the 
veteran's burning dysesthesias and peripheral nerve disease 
are related to service-connected burn scars, the Board finds 
that a higher evaluation is not warranted for his 
neurological symptomatology.  

C.  Conclusion

The preponderance of the evidence is against finding that 
burn scars of the feet warrant a higher rating evaluation.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.



ORDER

An increased (compensable) evaluation for burn scars of the 
feet is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


